 



Exhibit 10.2
SUMMARY OF
DDi CORP.
2007 SENIOR MANAGEMENT BONUS PROGRAM
1. Purpose and Effective Date. The bonus program, effective as of January 1,
2007, shall be known as the DDi Corp. 2007 Senior Management Bonus Program (the
“Bonus Program”). It is a performance-based bonus program for the benefit of a
select group of employees of (a) DDi Corp., a Delaware corporation (“DDi
Corp.”); (b) Dynamic Details, Incorporated, a California corporation and DDi
Corp.’s principal operating North American subsidiary (“Dynamic Details”); and
(c) any of the other North American subsidiaries of DDi Corp. who are selected
for participation as provided herein (“Participants”). The Bonus Program is
intended to qualify as a compensation or bonus plan that is exempt from the
application of the Employee Retirement Income Security Act of 1974, as amended,
by reason of Section 3 of such Act. Unless otherwise noted, the term the
“Company” shall refer to DDi Corp. and/or any of its North American
subsidiaries, as applicable.
2. Eligibility and Participation. Eligibility and participation shall be at the
sole discretion of DDi Corp. In order to become a Participant eligible to
receive benefits, an employee must be selected for participation in the sole
discretion of the Compensation Committee of the Board of Directors of DDi Corp.
(the “Compensation Committee”). Management of DDi Corp. will notify in writing
those employees determined by the Compensation Committee to be eligible for
participation in the Bonus Program.
3. Performance Bonus. The Bonus Program is designed to encourage Participants to
perform in a satisfactory manner over the course of calendar year 2007. The
annual performance bonus (“Bonus”) payable to Participants who remain employed
by the Company on the date that bonuses are paid under the Bonus Program (the
“Distribution Date”). The Bonus shall consist of two components, (i) a Target
EBITDA Bonus, which is based upon the achievement of EBITDA from DDi Corp.’s
consolidated North American operations less the total amount of bonus payments
awarded under the Bonus Program (“Net EBITDA”), and (ii) a Target Performance
Bonus, which is based on the achievement of job-specific performance objectives
of each Participant and further limited by the Company having achieved its Net
EBITDA objective.
     (a) Administration of Bonus Program. The Compensation Committee shall
administer the Bonus Program. For fiscal year 2007, the Compensation Committee
shall review and approve the target Net EBITDA, and, with respect to each
Participant, the maximum Target EBITDA Bonus, the maximum Target Performance
Bonus, job-specific performance objectives and a mechanism for calculating the
percent completion of such performance objectives (“Performance Percent
Complete”). In describing job-specific performance objectives, the Compensation
Committee and the Company shall use best efforts to ensure that such objectives
are written, disclosed to the Participant, quantitatively measurable, and
capable of being objectively evaluated.
     (b) Target EBITDA Bonuses. Participants shall be eligible to receive a
Target EBITDA Bonus hereunder only to the extent that the Company’s “Net EBITDA
%” (actual Net

1



--------------------------------------------------------------------------------



 



EBITDA measured by DDi Corp. divided by target Net EBITDA) exceeds 70% (seventy
percent). The Target EBITDA Bonus for each Participant shall be equal to the
Participant’s maximum Target EBITDA Bonus multiplied by the applicable “% Target
EBITDA Bonus,” as per the table set forth on Appendix A attached hereto. For
purposes of the Bonus Program, Net EBITDA shall not include the impact of
non-recurring charges or gains, consistent with the approach used for reporting
“Adjusted EBITDA” in DDi Corp.’s quarterly earnings releases. A Participant
shall not be eligible to receive a Target EBITDA Bonus if the Participant fails
to achieve at least 50% (fifty percent) of his or her personal performance goals
for calendar year 2007.
     (c) Target Performance Bonuses. Participants shall be eligible to receive a
Target Performance Bonus only to the extent that the Net EBITDA % exceeds 50%
(fifty percent). The Target Performance Bonus for each Participant shall be
equal to the Participant’s maximum Target Performance Bonus multiplied by
(i) the Participant’s Performance Percent Complete multiplied by (ii) the
applicable % Target Performance Bonus as per the table set forth on Appendix A
attached hereto.
     (d) Committee Discretion. The Compensation Committee shall have the sole
discretion and authority to make further adjustments to the Company’s Net EBITDA
which will be used to calculate the Bonuses under the Bonus Program to take into
account, as well as to disregard, any events that the Compensation Committee
considers extraordinary. The Compensation Committee shall have discretion to
grant discretionary bonuses to Participants in the event that the Company
achieves Net EBIDTA of more than 120% or more of the Company’s Net EBITDA
objective. The Compensation Committee shall also have discretion to grant
discretionary bonuses to Participants based upon individual performance or the
occurrence of events that the Compensation Committee considers extraordinary.
     (e) Form and Time of Payment. The Bonus payable to a Participant hereunder
shall be paid as soon as administratively practicable following the completion
of the audit of the Company’s 2007 financial statements by the Company’s
independent registered public accounting firm, but in no event shall such
Distribution Date be later than March 31, 2008. The payment of each bonus shall
be subject to the Company’s collection of all applicable federal, state and
local income and employment withholding taxes, as and when those taxes become
due and payable.
     (f) Satisfactory Performance Required. The Bonus is contingent on
satisfactory service through the Distribution Date (except as otherwise
expressly set forth in section 4(c), below) and on terms and conditions
specified herein. Notwithstanding any provisions of the Bonus Program to the
contrary, the Company retains the right to reduce, eliminate or otherwise modify
the Bonus for any Participant if at any time during calendar year ended
December 31, 2007 (the “Bonus Period”), senior management of Dynamic Details, in
their sole judgment, determines that such Participant’s performance is
substandard.
     (g) Corporate Transactions and Change of Control. The obligations of the
Bonus Program shall be binding on any employer that acquires, through a stock
purchase or merger, or through an asset purchase, or otherwise, part or all of
DDi Corp. or an employer following a

2



--------------------------------------------------------------------------------



 



Change of Control. A “Change of Control” means (i) the acquisition of 50% or
more of each class of the outstanding shares of the Company by a third party
which is not a member of a “Controlled Group” (within the meaning of the
Internal Revenue Code) including DDi Corp. (ii) a merger, consolidation or other
reorganization of DDi Corp. (other than reincorporation), if after giving effect
to such merger, consolidation, or other reorganization, the shareholders of DDi
Corp. immediately prior to such merger, consolidation, or other reorganization
do not represent a majority in interest of the holders of voting securities (on
a fully diluted basis) with the ordinary power to elect directors of the
surviving entity after such merger, consolidation or other reorganization; or
(iii) the sale of all or substantially all of the assets of the DDi Corp. to a
third party who is not a member of a Controlled Group (within the meaning of the
Internal Revenue Code) including DDi Corp.
4. Termination of Participation
     (a) Events. A Participant’s participation in the Bonus Program shall
automatically terminate, without notice to or consent by such Participant, upon
the first to occur of the following events with respect to such Participant:

  (i)   Involuntary termination of employment;     (ii)   Voluntary Resignation;
    (iii)   Death; or     (iv)   Disability.

     (b) Effect of Termination For Cause or Resignation without Good Reason. In
the event that, prior to the Distribution Date, a Participant’s employment is
terminated by the Company for Cause or a Participant voluntarily terminates
employment with the Company other than for Good Reason, the Participant shall
forfeit his or her entire right to any Bonus hereunder.
     (c) Effect of Other Events; Pro Rata Payments. Pro rata payments will be
made only in the following circumstances and calculated in the manner specified
herein:
          (i) Termination by the Company for reasons other than Cause,
Termination because of Death or Disability, or Resignation For Good Reason.
     In the event a Participant’s employment is terminated prior to the
Distribution Date for any reason other than Cause, by death or Disability or in
the event that a Participant resigns for Good Reason, the Participant shall be
entitled to receive a pro-rata amount of the portion of the Bonus calculated as
the product of the Bonus (as determined pursuant to section 3.a above)
multiplied by a fraction, the numerator equal to the number days from January 1,
2007 through the termination date of Participant’s employment with the Company,
and the denominator being 365.

3



--------------------------------------------------------------------------------



 



     In addition, the Company, in consultation with (and upon approval by) the
Compensation Committee, shall review the payments to be made to Participants who
are terminated due to death or Disability, and when appropriate, may award the
full amount of the Bonus to such Participants giving full consideration to the
value contributed both before and during the Bonus Period.
          (ii) Employees on Leave. If a Participant is on an approved leave of
absence during the Bonus Period, he or she will receive a pro rata Bonus based
on the time actually worked during the Bonus Period, as calculated by senior
management of DDi Corp. in its reasonable discretion and approved by the
Compensation Committee.
          (iii) Promoted Employees. Participants who are hired or promoted to
replace Participants participating in the Bonus Program who voluntarily
terminated their own employment or who were terminated for Cause (as defined
below) may be selected for participation and eligible for payments under the
Bonus Program on a pro-rata basis, at the sole discretion of the Compensation
Committee, if an officer of DDi Corp. (as such term is defined under the
Securities Exchange Act of 1934, as amended), and in all other cases by the
senior management of DDi Corp.
     (d) Definitions. For purposes of the Bonus Program, the following terms
shall have the following meaning:
          (i) “Cause”, with respect to any Participant (including those with
Employment Agreements) shall be defined as the Participant’s:

  (A)   willful refusal to perform, in any material respect, his or her duties
or responsibilities for the Company;     (B)   material breach of his or her
duties or responsibilities to the Company;     (C)   gross negligence or willful
disregard in the performance of his or her duties or responsibilities;     (D)  
willful disregard, in any material respect, of any financial or other budgetary
limitations established in good faith by the Board of Directors of the Company,
if continuing after written notice;     (E)   engaging in conduct that causes
material and demonstrable injury, monetarily or otherwise, to the Company,
including, but not limited to, misappropriation or conversion of the Company’s
assets; or     (F)   conviction of or entry of a plea of nolo contendere to a
felony.

          (ii) “Disability” means a physical or mental condition that renders
the Participant unable to perform the essential functions of his or her job with
or without a reasonable accommodation for a period of 180 consecutive days or
more.

4



--------------------------------------------------------------------------------



 




          (iii) “Good Reason” with respect to any Participant shall mean the
occurrence of one or more of the following with respect to such Participant:
(i) a material reduction in compensation or benefits (provided, however, that a
reduction in salary that is both (x) made part of a company-wide salary
reduction and (y) no greater than fifteen percent of Participant’s annual base
salary, shall be deemed to be immaterial); (ii) involuntary relocation of
primary work location more than 50 miles from the current location; and/or
(iii) any other event so defined in any applicable employment agreement.
5. Binding Authority. Subject to the review and approval of the Board of
Directors of DDi Corp. or the Compensation Committee provided herein, the
decisions of senior management of DDi Corp., or their duly authorized delegate,
shall be final and conclusive for all purposes of the Bonus Program and shall
not be subject to any appeal or review.
6. Source of Payments. Bonus Payments will be paid in cash from the general
consolidated funds of DDi Corp. No separate fund will be established.
7. Amendment or Termination. The Bonus Program may be amended, modified,
suspended or terminated by the Board of Directors of DDi Corp. or the
Compensation Committee at any time and without notice to or the consent of
Participants.
8. Severability. If any term or condition of the Bonus Program shall be invalid
or unenforceable, the remainder of the Bonus Program shall not be affected
thereby and shall continue in effect and application to the fullest extent
permitted by law.
9. No Employment Rights. Neither the establishment nor the terms of the Bonus
Program shall be held or construed to confer upon any employee the right to a
continuation of employment by the Company, nor constitute a contract of
employment, express or implied. Subject to any applicable employment agreement,
the Company reserves the right to dismiss or otherwise deal with any employee,
including the Participants, to the same extent as though the Bonus Program had
not been adopted. Nothing in the Bonus Program is intended to alter the
“AT-WILL” status of Participants, it being understood that, except to the extent
otherwise expressly set forth to the contrary in a written employment agreement,
the employment of any Participant can be terminated at any time by either the
Company or the employee with or without notice, with or without cause.
10. Transferability of Rights. The Company shall have the right to transfer its
obligations under the Bonus Program, with respect to one or more Participants,
to any person, including any purchaser of all or any part of the Company’s
business. No Participant or spouse shall have any right to commute, encumber,
transfer or otherwise dispose of or alienate any present or future right or
expectancy which the Participant may have at any time to receive payments of
benefits hereunder, which benefits and the rights thereto are expressly declared
to be nonassignable and nontransferable, except to the extent required by law.
Any attempt by a Participant to transfer or assign a benefit or any rights
granted hereunder shall (after consideration of such facts as the Company deems
pertinent) be grounds for terminating any rights of the Participant to any
portion of the Bonus Program benefits not previously paid.

5



--------------------------------------------------------------------------------



 




11. Governing Law. The Bonus Program shall be construed, administered and
enforced according to the laws of the State of California.


6



--------------------------------------------------------------------------------



 



Appendix A
Target EBITDA Bonus Percentage

          Net EBITDA %   % of Target EBITDA Bonus
< 70%
    0 %
³ 70%, but < 75%
    0.0 %
³ 75%, but < 80%
    35.0 %
³ 80%, but < 85%
    47.5 %
³ 85%, but < 90%
    65.0 %
³ 90%, but < 95%
    75.0 %
³ 95%, but < 100%
    85.0 %
³ 100%, but <105%
    100 %
³ 105%, but <110%
    115.0 %
³ 110%, but <120%
    125.0 %
³ 120%
    200 %

Target Bonus Performance Percentage

          Net EBITDA %   % of Target Performance Bonus
< 50%
    0 %
³ 50%, but < 60%
    50 %
³ 60%, but < 70%
    75 %
³ 70%
    100 %

1